 

Exhibit 10.1

 

CONFIDENTIAL SETTLEMENT AGREEMENT AND GENERAL RELEASE

 

This Confidential Settlement Agreement and General Release (“Agreement”) is made
by and between Charles Albanese (“Albanese”) and ID Global Solutions Corporation
(“the Company”), (collectively, the “Parties”).

 

WHEREAS, Albanese was employed by the Company as its Chief Financial Officer
pursuant to an Executive Employment Agreement dated May 28, 2015 (the
“Employment Agreement”); and

 

WHEREAS, the Parties are entering into this Agreement for the purposes of
terminating the Employment Agreement by mutual consent and settling,
compromising and resolving all claims between them;

 

NOW, THEREFORE, in consideration of the execution of this Agreement and for
other good and valuable consideration, the Parties agree as follows:

 

1.             Termination of Employment Agreement.

 

(a)          The parties hereby agree that the Employment Agreement is hereby
terminated effective as of Tuesday January 24, 2017 (“Termination Date”) and
that neither party shall thenceforth owe any duties or obligations to each other
under the Employment Agreement, including but not limited to the obligation on
the part of the Company to pay to Albanese any remuneration or other
compensation for any period whether before or after the Termination Date.

 

(b)          Albanese shall upon the execution hereof tender his resignation to
the Company as a Director and as the Chief Financial Officer of the Company.

 

(c)          The Company shall timely file all such reports as may be required
under Securities & Exchange Commission (“SEC”) rules in relation to such
resignations and this Agreement and Albanese shall provide all such reasonable
assistance and information to Company as may be required for such purpose.

 

2.             Settlement Terms. In consideration for the release and other
covenants in this Settlement Agreement, the Company shall provide the following:

 

(a)          The Company shall within two (2) weeks of the Effective Date (as
defined in Section 8(h), below) pay to Albanese the total agreed-upon amount of
forty-three thousand, four hundred sixty one and 51/100 Dollars ($43,461.51)
(less all applicable deductions required by law) representing the following:

 

(i)Five thousand, three hundred eighty-four and 61/100 Dollars ($5,384.61), in
respect of unpaid salary through the Termination Date less all applicable
deductions required by law.

 

(ii)Eight thousand, three hundred, thirty-three and 33/100 Dollars ($8,333.33),
in deferred salary from July of 2016, less all applicable deductions required by
law

 

 

 

 

(iii)Albanese’s unused 2016 vacation entitlement through the Termination Date is
seventeen (17) vacation days. Albanese will therefore be paid for these unused
vacation days in the amount of thirteen thousand, seventy-six and 91/100 Dollars
($13,076.91), less all applicable deductions required by law; and

 

(iv)An additional amount equal to one month’s pay in the amount of sixteen
thousand, six hundred sixty-six and 66/100 Dollars ($16,666.66)

 

(b)          Subject to and conditional upon the satisfaction of the condition
set forth in this section 2(b), the Company shall pay to Albanese the additional
amount of fifty thousand Dollars ($50,000), less all applicable deductions
required by law, within two (2) weeks after satisfaction of such condition. For
the purposes of this section 2(b) the condition shall be the publication by the
Company of financial statements, included in a report filed with the SEC on form
10Q or 10K showing Earnings Before Interest Taxes Depreciation and Amortization
(“EBITDA”) for the quarterly period then just ended, which are not less than
zero Dollars $0.00. For the avoidance of doubt, there shall be no obligation to
make any such payment unless and until such condition is satisfied.

 

(c)          The Company agrees to pay directly Albanese’s COBRA employee only
benefits (not including family coverage) for six (6) months, spanning from
February 2017 through July 2017, provided Albanese elects to take up such
coverage. As Albanese is enrolled in the Company’s healthcare plans, coverage
will end on the last day of the month during which separation occurred, January
31, 2017. Commencing February 1, 2017, Albanese is eligible for continued
medical coverage under the federal law known as COBRA. Coverage may be purchased
for up to eighteen (18) months, of which Company agrees to pay the first six
months’ premiums, or until Albanese is covered under another employer’s plan.
Information on how to elect COBRA coverage will be mailed to Albanese directly
from the medical provider.

 

(d)          The Company and Albanese acknowledge that the 2,625,000 stock
options he received as an employee of the Company that were vested on the
Termination Date may be exercised within their stated Exercise Period i.e. prior
to May 27, 2020; otherwise, all such options shall lapse and shall no longer be
exercisable and any other terms of the Stock Option Agreement will remain in
effect.

 

(e)            Albanese will be permitted to keep the Lenovo ThinkCentre
computer tower, monitor and other accessories provided by Company for his use at
no cost to him.

 

(f)            The Restricted Period defined in the Employment Agreement
Paragraph 5(i) is hereby reduced to one (1) year from two (2) years.

 

3.             Adequacy of Consideration. Albanese understands and agrees that
the sums that the Company has agreed to pay and the actions that it has agreed
to take or refrain from taking pursuant to this Agreement are a result of the
Parties’ negotiations, have not been established to be required of the Company
in the absence of this Agreement, do not constitute an admission of liability,
and constitute adequate and reasonable consideration for the Agreement.

 

 2 

 

 

4.             Reciprocal Release of Claims.

 

(a)          On the condition that the Company timely meets its obligations in
Sections 2(a) and 2(b), and in consideration for the Company’s undertakings and
release described herein, Albanese, for himself and his agents, successors,
heirs, executors, administrators and assigns, hereby irrevocably and
unconditionally forever releases and discharges the Company and each of its
current and former predecessors, successors, affiliates, subsidiaries, benefit
plans, insurers, reinsurers and assigns, and each of their current and former
directors, officers, members, trustees, administrators, employees (as such),
representatives and agents (collectively, the “Company Releasees”), from any and
all actual or potential claims, demands, actions, causes of action or
liabilities of any kind or nature, whether known or unknown, direct or indirect,
up to and including the date of this Agreement, except for claims which are
specifically excluded by this Agreement. The released claims include, but are
not limited to, all claims related to or arising out of Albanese’s relationship
with the Company; claims for reinstatement, unpaid compensation, bonuses,
benefits or business expenses; claims for attorneys’ fees or other indemnities;
claims for breach of contract or promise, real or implied; claims for fraud,
misrepresentation, physical or personal injury, emotional distress, libel,
slander, defamation and similar or related claims; claims for wrongful
termination; claims for discrimination, harassment or retaliation of any kind;
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Americans with Disabilities Act, the Rehabilitation Act, the Reconstruction
Era Civil Rights Acts, including 42 U.S.C. §1981 and 42 U.S.C. §1983, the Family
and Medical Leave Act and any similar state laws, all applicable state and local
wage and hour laws, the Codes, Rules and Regulations of the States of New Jersey
and Florida and any amendments to any of the above laws; and claims under any
constitution, common law or any other federal, state or local law, including
those not specifically listed above.

 

For the purpose of implementing a full and complete release and discharge of the
Company Releasees as set forth above, Albanese acknowledges and agrees that this
Release is intended to include in its effect, without limitation, all claims
known or unknown that he has or may have against the Company Releasees, up to
and including the date of this Agreement, except for claims which: (a) cannot be
released solely by private agreement; (b) are to enforce or challenge this
Agreement; (c) arise after the effective date of this Agreement; (d) are for
vested ERISA benefits; or (e) arise by virtue of Albanese’s status as a
shareholder, rather than as an employee of the Company;

 

(b)          In consideration of the foregoing release and such other
undertakings by Albanese provided for in this Agreement, the Company likewise
releases Albanese, his agents, successors, heirs, executors, administrators and
assigns (the “Albanese Releasees”) from any and all actual or potential claims,
demands, actions, causes of action or liabilities of any kind or nature, whether
known or unknown, direct or indirect, up to and including the date of this
Agreement, except for claims which are specifically excluded by this Agreement.
The released claims include, but are not limited to, all claims related to or
arising out of Albanese’s relationship with the Company; claims for attorneys’
fees or other indemnities; claims for breach of contract or promise, real or
implied; claims for fraud, misrepresentation, negligence or breach of duty.
Company indemnifies and holds the Albanese Releasees harmless for and from any
claims of any kind that the Company Releasees may have against him, in all cases
whether known or unknown, arising under the laws of any jurisdiction, up to and
including the date of this Agreement. Company acknowledges and agrees that this
Release is intended to include in its effect, without limitation, all claims
known or unknown that he has or may have against the Albanese Releasees, up to
and including the date of this Agreement, except for claims that (a) cannot be
released solely by private agreement, (b) are to enforce or challenge this
Agreement, or (c) arise after the effective date of this Agreement.

 

 3 

 

 

5.             Confidentiality.

 

(a)          The Parties acknowledge that the terms of this Agreement, and the
fact of this settlement, are strictly confidential, except to the extent that he
same are required to be disclosed pursuant to SEC rules and applicable law.
Accordingly, the Parties agree not to disclose or cause to be disclosed, either
directly or indirectly, to any person or organization (other than their
attorneys, spouses, accountants or financial advisors) any information regarding
the fact of, terms of, negotiations regarding this Agreement.

 

(b)          Albanese acknowledges his duty under Section 6, the Non-Disclosure
of Confidential Information provisions of the Employment Agreement to protect
the Company’s confidential and proprietary information. In accordance with such
Employment Agreement Albanese has agreed not to disclose or otherwise reveal or
use for his own or another person or organization’s benefit any Confidential
Information (as defined in the Employment Agreement) that he acquired during his
employment with respect to the business or operations of the Company, or its
customers. Albanese acknowledges that he is obliged under such Agreement to take
all action reasonably necessary to maintain the confidentiality of any such
confidential and proprietary information.

 

(c)          In accordance with the above-referenced Section 6 e., but subject
to Section 2(e) relating to the computer, Albanese agrees to promptly return all
Company property in his possession or under his control, including all,
documents containing confidential, proprietary information and/or trade secrets,
customer and prospect lists, manuals, project plans, specifications, guidelines,
, credit cards, to Thomas Szoke, CEO

 

6.             Entire Agreement, Modification and Severability. This Agreement
(including the Recitals) sets forth the entire agreement between the Parties and
fully supersedes any and all prior agreements or understandings, written or
oral, between the Parties pertaining to its subject matter, except as noted or
referenced in Section 2(c) (options) and Section 5(b) (confidentiality), above.

 

7.             Controlling Law. This Agreement shall be governed by and
construed in accordance with the substantive and procedural laws of the State of
New Jersey, without giving effect to principles of conflicts or choice of laws
thereof, and each party hereby consents to suit in and submits to the
jurisdiction of by any court of competent jurisdiction in New Jersey, and this
Agreement shall be interpreted as neutral as between the Parties, without regard
to any presumptions, inferences or rules of construction based on the authorship
of the Agreement.

 

 4 

 

 

8.             Voluntary Execution. Albanese explicitly and unconditionally
acknowledges and agrees that he:

 

(a)          has carefully read and fully understands all of the terms of this
Agreement;

 

(b)          understands that by signing this Agreement, he is waiving his
rights to all claims described in Paragraph 3 of this Agreement, including any
and all claims arising under the Age Discrimination in Employment Act of 1967
(29 U.S.C. § 621 et seq.), and that he is not waiving any rights arising after
the date that this Agreement is signed;

 

(c)          knowingly and voluntarily agrees to all of the terms set forth in
this Agreement;

 

(d)          knowingly and voluntarily intends to be legally bound by this
Agreement;

 

(e)          is receiving consideration (i.e. resolution of a dispute without
the risks and burdens of arbitration, a release, and a promise of
confidentiality) in addition to anything of value to which he is already
entitled;

 

(f)          is hereby advised in writing to consult with an attorney prior to
signing this Agreement;

 

(g)          has been given 21 days within which to consider this Agreement
before signing it, and understands that the running of that 21-day period will
not be re-started by any changes to this Agreement;

 

(h)          is hereby advised that he may revoke this Agreement in writing
within 7 days of signing it (by submitting such written revocation to first by
e-mail and then by U.S. Mail Thomas Szoke, CEO, ID Global Solutions Corp, 160 E.
Lake Brantley Drive, Longwood, FL 32779 no later than the 8th day after
signing), and that therefore, this Agreement shall not become effective or
enforceable, nor shall any consideration be paid, until this 7-day revocation
period has expired (the “Effective Date”); and

 

(i)          has not been coerced, threatened, or intimidated in any way into
signing this Agreement.

 

9.             Employment Verification: All inquiries regarding Albanese’s
employment with the Company should be directed to Sue Bannister – HR Department
, ID Global Solutions Corp., 160 E. Lake Brantley Drive, Longwood, FL 32779
telephone number – 407 951-8640, fax 407 951-8634, or email:
suebannister@idglobal.com. Reference inquiries will be responded to only by
verifying dates of employment and last position held.

 

10.            Future Address & Email Changes: As it may be necessary for the
Company to reach Albanese in the future, Company requests that he notify the
Company if he changes his residence or email address. All such notifications
should be sent to Sue Bannister – HR Department , ID Global Solutions Corp., 160
E. Lake Brantley Drive, Longwood, FL 32779 telephone number – 407 951-8640, fax
407 951-8634, or email: suebannister@idglobal.com..

 

 5 

 

 

11.            Non-Disparagement:

 

(a)          Albanese agrees and covenants that he will not at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the Company
or its businesses, or any of its employees, officers, and existing and
prospective customers, suppliers, investors and other associated third parties.

 

(b)           Company agrees and covenants that it will not at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning Albanese.

 

[SIGNATURE PAGE FOLLOWS]

 

 6 

 

 

NOW, THEREFORE, by signing below, the Parties have executed this Confidential
Settlement Agreement and General Release, freely and voluntarily.

 

THIS IS A LEGAL AGREEMENT AND RELEASE/WAIVER OF CLAIMS

READ CAREFULLY BEFORE SIGNING

 

/s/ Charles Albanese Dated: 1/23/17 Charles Albanese       ID GLOBAL SOLUTIONS
CORP.         By: /s/ Thomas Szoke Dated: 1/26/17   Name: Thomas Szoke    
Title:  CEO  

 

 7 

